FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending:12/31/09(b) Is this a transition report? (Y/N)N Is this an amendment to a previous filing? (Y/N)N Those items or sub-items with a box “[/]” after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name:Transamerica Life Insurance Company Separate Account VUL-1 (formerly, Transamerica Occidental Life Separate Account VUL-1) B.File Number: 811-08439 C.Telephone Number:213-742-2555 2.A.Street: 4333 Edgewood Rd NE B.City:Cedar RapidsC.
